Per Curiam.

Memorandum The Office of Price Administration certificate was issued in accordance with the regulation. That certificate is in evidence and is part of this record before and after the papers were remitted to the court below. It was for the Administrator to determine whether applications under paragraph (2) of subdivision (b) of section 6 (Bent Begulation for Housing in the New York City Defense-Bental Area; 8 Federal Begister 13918, as amd.) could be made prior to the termination of a tenancy. (Logan v. Posternick, 186 Misc. 896.) In the present instance the certificate specifically showed that the tenant’s contention that there was a lease was before the administrator. The Office of Price Administration certificate authorizes no particular proceedings. It authorizes proceedings only if local law permits.
The proceedings were not begun until the term claimed by the tenant had ended. Since the latter made no claim other than that the certificate should not have been granted, the landlords are entitled to a final order, No thirty-day notice was necessary. There is no dispute that one was served and annexed to the original petition. Section 93 of the New York City Municipal Court Code (L. 1915, ch. 279) would have permitted its addition to the amended petition. Warrant stayed until January 27, 1947.
The final order should be reversed on the law, with $30 costs to landlords, and final order directed in favor of the landlords. Appeal from order denying new trial dismissed.
MacCrate, Steinbrink and Fennelly, JJ., concur.
Order reversed, etc.